Citation Nr: 1529250	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as residuals of frostbite, to include heel spurs and plantar fasciitis.

2.  Entitlement to service connection for residuals of left hand laceration.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1994. 

This appeal before the Board of Veterans' Appeals (Board) originates from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at an August 2012 hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record and has been reviewed.

In January 2014, the Board reopened the Veteran's previously denied service connection claims for residuals of frostbite of the left and right foot, to include heel spurs, and remanded the merits of all of the service connection claims on appeal for further development.   The case was remanded again by the Board for additional development in August 2014.  

As indicated in the prior remand, the issue of entitlement to service connection for  gastroesophageal reflux disease (GERD) was raised in a statement received by VA in August 2002.  However, even following the August 2014 remand, there is still no indication that the RO as the Agency of Original Jurisdiction (AOJ) has initiated the appropriate development of the claim.  Since the Board does not have jurisdiction over the raised claim, it is again REFERRED to the AOJ for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

While the Board sincerely regrets the delay, this case must be remanded again to ensure compliance with the Board's prior remand directives and to ensure that VA has satisfied its duties to notify and assist, so that the claims will be afforded every due consideration. 

When last before the Board in August 2014, this claim was remanded for further evidentiary development.  As relevant here, the Board requested that the AOJ obtain and associate with the claims file 1).  any missing service treatment records (STRs), including from Darnell Army Medical Center, and any other appropriate records repository, including the Records Management Center (RMC); and 2). any post-service treatment records from Darnell Army Medical Center dated from September 29, 1994 to January 31, 1995.  

In response, the RO requested the Veteran's STRs (1986-1994) from  both Darnall Army Medical Center and the RMC and both entities indicated that it did not have the Veteran's STRs.  See November 2014 email correspondence from RMC; December 2014 correspondence from Darnall Army Medical Center. Compliance with that remand directive has been accomplished.

However, the AOJ did not substantially comply with the directive with regard to obtaining the Veteran's identified post-service Darnall records.  Pursuant to the remand, the AOJ requested the identified post-service records from Darnall Army Medical Center, and in response, this medical center indicated that all of the Veteran's records had been sent to the National Personnel Records Center (NPRC) (see March 2015 Report of Contact).  Notably, there is no indication that the AOJ followed through by then requesting the identified post-service records from the NPRC. Stegall v. West, 11 Vet. App. 268 (1998).  During the pendency of this appeal, the AOJ requested the Veteran's STRs from NPRC, but there is no indication that the identified post-service Darnall records have been requested from NPRC.  
A remand is therefore necessary as these records could potentially be relevant to all of the service connection claims on appeal.  

In addition, although the AOJ notified the Veteran of the unavailability of any additional STRs, it did not generate a formal finding of unavailability for inclusion in the claims file, as requested by the Board in its August 2014 remand.  Therefore, if the additional development requested herein does not produce any records,  a formal finding of unavailability must be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC in an attempt to obtain any Darnall Army Medical Center POST-SERVICE records for the period from September 29, 1994 to January 31, 1994.  See March 2015 Report of Contact.

2.  In the event that the above-requested records are unavailable and the RO/AOJ concludes that they do not exist or that further efforts to obtain them would be futile:  

a.  Generate a FORMAL FINDING OF UNAVAILABILITY in a memorandum as to ALL unavailable records.  A copy of the formal finding should be associated with the claims file.

b.  Notify the Veteran that it was unable to obtain these records.  The notice should: (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.

3.  If the identified post-service records from Darnall Army Medical Center are obtained and reflect additional treatment for bilateral foot disability, left hand laceration residuals (excluding ganglion cyst), and/or hypertension, return the claims file to the appropriate March 2014 and September 2014 VA examiners for review of the newly received records and an updated opinion based on such review.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




